DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment was filed on 08/13/2021.
Claims 13-16 are pending.
Claims 1-12 are canceled.
Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant's submission of the Information Disclosure Statement dated 10/13/2021 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C (2), a copy of the PTOL-1449 is initialed and dated by the Examiner is attached to the Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Futaki et al., (US 20200045684 A1, herein after Futaki) in view of Yoo et al., (US 20190327764 A1, herein after Yoo).
Claim 13,
Futaki discloses a terminal (Fig. 5 UE (UE2) communicating with a BS (NR NR1))) comprising: a receiver that receives, from a base station, one or more blocks, 
(Fig. 5 UE receives beam configuration 501 from NR NB1 [0056]. The beam subframe configuration information may include information regarding a beam pattern in the frequency domain, in addition to or in place of the beam sweeping in the time domain. For example, one beam set may be associated with a plurality of frequency resources (e.g., subcarrier, Physical Resource Block (PRB), or sweeping block) ¶ [0051]) wherein each of the one or more blocks includes system information and is associated with a beam (the radio resources to be used in the RACH procedure (e.g., RACH preamble, time/frequency PRACH resource, beam configuration) may be indicated in advance by the NR NB1 to the UE2 via the beam configuration information ¶ [0072]); a controller that acquires other system information based on the system information, ([0045] The beam configuration information may include a beam configuration set information element (IE). The beam configuration information may be included in any system information (System Information Block (SIB)) broadcasted by the NR NB 1, or may be sent to the UE 2) and that identifies a resource used for a preamble transmission based on the other system information (The radio resources to be used in the RACH procedure (e.g., RACH preamble, time/frequency PRACH resource, beam configuration) may be indicated in advance by the NR NB 1 to the UE 2 via the beam configuration information, ¶ [0072]).
Futaki does not disclose a transmitter that transmits a preamble to the base station using the identified resource, wherein the other system information includes a plurality of sets, wherein each of the plurality of sets specifies a resource and a preamble, and is associated with the block, and wherein the controller configures a resource and a preamble based on information that is common in the plurality of sets.
Yoo discloses a transmitter that transmits a preamble to the base station using the identified resource, (¶ [0209] UE0 and UE1 transmits the same RACH preamble through the subset of different RACH resources…¶ [0099] the terminal transmits the RACH preamble over a subset of all RACH resources…one or multiple RACH preamble may be transmitted by selecting the subset of RACH resources corresponding to the DL signal/channel estimated on the downlink) wherein the other system information includes a plurality of sets, wherein each of the plurality of sets (one or multiple RACH preambles may be transmitted by selecting the subset of RACH resources ¶ [0099]) and wherein the controller configures a resource and a preamble based on information that is common in the plurality of sets (using a preamble ID may be generated as follows in consideration of a subset of RACH resources, ¶ [0175-0178]. the terminal transmits the RACH preamble over a subset of all RACH resources…one or multiple RACH preambles may be transmitted by selecting the subset of RACH resources, ¶ [0099]).
Thus, it would have been obvious to one of ordinary ski in the art before the effective filing date of the claimed invention to modify the system of Futaki by using the features, as taught by Yoo in order to efficiently reduce the collision probability and the contention ratio, ¶ [0171].

 Claim 14,
Futaki does not wherein, when the set includes a plurality of subsets, the controller configures a portion of parameters on a resource and a preamble based on information that is common in the plurality of subsets, and the controller configures another portion of the parameters on the resource and the preamble based on individual information for each of the plurality of subsets.
Yoo discloses wherein, when the set includes a plurality of subsets, the controller configures a portion of parameters on a resource and a preamble based on information that is common in the plurality of subsets, (¶ [0174] a plurality of subsets of RACH resources may be included in one RACH transmission occasion, and T.sub.1,k may denote an index of a plurality of subsets of RACH resources. ¶ [0066] one RACH preamble format can be transmitted in the RACH transmission occasion, in which the RACH preamble format may transmit single or multiple RACH preambles. Fig. 4 ¶ [0082] the preamble format may be configured so that the CP and the GT are inserted and the RACH preamble is repeatedly transmitted) and the controller configures another portion of the parameters on the resource and the preamble based on individual information for each of the plurality of subsets (¶ [0174] index of a plurality of subsets of RACH resources…¶ [0066] one RACH preamble format may transmit single or multiple RACH preambles, Fig. 4. ¶ [0082] preamble format may be configured so that the CP and the GT are inserted and the preamble is repeatedly transmitted).
Thus, it would have been obvious to one of ordinary ski in the art before the effective filing date of the claimed invention to modify the system of Futaki by using the features, as taught by Yoo in order to efficiently reduce the collision probability and the contention ratio, ¶ [0171].
Claim 15 encompass limitations that are similar to limitations of claim 1, except “a base station including a transmitter; a terminal including a receiver, controller and transmitter”. Futaki discloses in Fig. 12 as a base station including transceiver and Fig. 13 as a radio terminal including transceiver and processor.  Thus, it is rejected with the same rationale applied against claim 1 above.
Claim 16 encompass limitations that are similar to limitations of claim 1.  Thus, it is rejected with the same rationale applied against claim 1 above.
Response to Arguments

 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hart et al., (US 20080043712 A1).Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARDIKKUMAR D PATEL/           Examiner, Art Unit 2473